Title: From George Washington to John Jay, 21 July 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters New Windsor July 21st 1779
        
        On the 16th instant, I had the honor to inform Congress of a successful attack upon the enemy’s post at Stoney Point, on the preceding night, by Brigadier General Wayne and the corps of light infantry under his command—The ulterior operations in which we have been engaged, have hitherto put it out of my power to transmit the particulars of this interesting event. They will now be found in the inclosed report, which I have received from General Wayne—To the encomiums he has deservedly bestowed on the officers and men under his command, it gives me pleasure to add that his own conduct, throughout the whole of this arduous enterprise, merits the warmest approbation of Congress. He improved upon the plan recommended by me and executed it in a manner, that does signal honor to his judgment

and to his bravery. In a critical moment of the assault he received a flesh wound in the head with a musket ball; but continued leading on his men with unshaken firmness.
        I now beg leave for the private satisfaction of Congress, to explain the motives which induced me to direct the attempt. In my former letters I pointed out the advantages which the enemy derived from the possession of this post and the one on the opposite side, and the inconveniences resulting from it to us—To deprive them of the former and remove the latter were sufficient inducements to endeavour to dispossess them—The necessity of doing something to satisfy the expectations of the people and reconcile them to the defensive plan we are obliged to persue, and to the apparent inactivity, which our situation imposes upon us—The value of the acquisition in itself, with respect to the men artillery and stores which composed the garrison—the effect it would have upon the successive operations of the campaign and the check it would give to the depredations of the enemy at the present season: All these motives concurred to determine me to the undertaking. The certain advantages of success, even if not so extensive as might be wished, would at all events be very important; the probable disadvantages of a failure were comparitively inconsiderable, and on the plan that was adopted could amount to little more, than the loss of a small number of men.
        After reconnoitring the post myself and collecting all the information I could get of its strength and situation, I found, that without hazarding a greater loss than we were able to afford and with less likelihood of success, the attempt to carry it could only be by way of surprise. I therefore resolved upon this mode and gave my instructions accordingly—as contained in No. 2—In hopes that Verplanks point, might fall in consequence of the reduction of the other, dispositions were made for the purpose, which unluckily did not succeed. The evening appointed for the attack, I directed Major General McDougall to put two Brigades under marching orders to be moved down towards Ver Planks as soon as he should receive intelligence of the success of the attempt on this side, and requested General Wayne to let his dispatches to me pass through General McDougall, that he might have the earliest advice of the event. But, through some misconception, they came directly on to Head Quarters which occasioned a loss of several hours. The next morning Major General Howe was sent to take the command of those troops, with orders to advance to the vicinity of the enemys works and open batteries against them. It was hoped, that this might either awe them into a surrender under the impressions of what had happened on the other side or prepare the way for an assault. But some accidental delays in bringing on the

heavy cannon and intrenching tools necessary for an operation of this kind, unavoidably retarded its execution, ’till the approach of the enemy’s main body had made it too late—General Howe to avoid being intercepted found himself under a necessity of relinquishing his project and retiring to a place of security—I did not unite the two attacks at the same time and in the same manner, because this would have rendered the enterprise more complex, more liable to suspicion and less likely of success, for want of an exact cooperation, which could hardly have been expected.
        When I came to examine the post at Stoney point, I found it would require more men to maintain it than we could afford, without incapacitating the army for other operations. In the opinion of The Engineer, corresponding with my own and that of all the general officers present, not less than 1500 men would be requisite for its complete defence. And from the nature of the works, which were open towards the River, a great deal of labour and expence must have been incurred and much time employed to make them defensible by us. The enemy, depending on their shipping to protect the rear had constructed the works solely against an attack by land. We should have had to apprehend equally an attack by water and must have inclosed the post. While we were doing this, the whole army must have been in the vicinity exposed to the risk of a general action, on terms which it would not be our interest to court, and out of reach to assist in carrying on the fortifications at West Point, or to support them in case of necessity—These considerations made it an unanimous sentiment to evacuate the post, remove the cannon and stores and destroy the works; which was accomplished on the night of the 18th, one piece of heavy cannon only excepted. For want of proper tackling within reach to transport the cannon by land, we were obliged to send them to the fort by water. The movements of the enemys vessels created some uneasiness on their account and induced me to keep one of the pieces, for their protection, which finally could not be brought off, without risking more for its preservation, than it was worth. We also lost a Galley which was ordered down to cover the boats. She got under way, on her return, the afternoon of the 18th. The enemy began a severe and continued cannonade upon her, from which having received some injury, which disabled her for proceeding, she was run a shore. Not being able to get her afloat, ’till late in the flood tide and one or two of the enemy’s vessels, under favour of the night having passed above her, she was set on fire and blown up.
        Disappointed in our attempt on the other side, we may lose some of the principal advantages hoped for, from the undertaking. The enemy may reestablish the post at Stoney point and still continue to

interrupt that communication. Had both places been carried, though we should not have been able to occupy them ourselves, there is great reason to believe, the enemy would hardly have mutilated their main body a second time and gone through the same trouble to regain possession of posts where they had been so unfortunate. But though we may not reap all the benefits which might have followed, those we do reap are very important.
        The diminution of their force by the loss of so many men will be felt in their present circumstances—The artillery and stores will be a valuable acquisition to us, especially in our scarcity of heavy cannon for the forts—The event will have a good effect upon the minds of the people—give our troops greater confidence in themselves and depress the spirits of the enemy proportionably—If they resolve to reestablish the post, they must keep their force collected for the purpose. This will serve to confine their ravages within a narrower compass and to a part of the country already exhausted. They must lose part of the remainder of the campaign in rebuilding the works, and when they have left a garrison for its defence, their main body by being lessened must act with so much the less energy and so much the greater caution.
        They have now brought their whole force up the River and yesterday landed a body at Stoney point—It is supposed not impossible that General Clinton may endeavour to retaliate by a stroke upon West Point and his having stript New York as bare as possible and brought up a number of small boats are circumstances that give a color to the surmise. Though all this may very well be resolved into different motives, prudence requires that our dispositions should have immediate reference to the security of this post; and I have therefore drawn our force together, so as that the whole could act in its defence, on an emergency. Tomorrow, I remove my own Quarters to the Fort.
        It is probable Congress will be pleased to bestow some marks of consideration upon those officers who distinguished themselves upon this occasion. Every officer and man of the corps deserves great credit, but there were particular ones whose situation placed them foremost in danger and made their conduct most conspicuous—Lt Col. Fleury and Major Steward commanded the two attacks—Lieutenants Gibbons and Knox commanded the advanced parties or forlorn hopes; and all acquitted themselves as well as it was possible. These officers have a claim to be more particularly noticed. In any other service, promotion would be the proper reward; but in ours it would be injurious—I take the liberty to recommend in preference some honorary present, especially to the field officers—A brevet captaincy to the other two (as it will have no operation in regimental rank) may not be amiss.
        
        Congress will perceive that some pecuniary rewards were promised by General Wayne to his corps—This was done with my concurrence; and in addition to them, as a greater incitement to their exertions, they were also promised the benefit of whatever was taken in the fort—The artillery and stores are converted to the use of the public; but in compliance with my engagements, it will be necessary to have them appraised and the amount paid to the captors, in money. I hope my conduct in this instance will not be disapproved.
        Mr Archer who will have the honor of delivering these dispatches is a volunteer Aide to General Wayne and a Gentleman of merit. His zeal, activity and spirit are conspicuous upon every occasion. I have the honor to be With the greatest respect and esteem Your Excellency’s Most Obedient humble servant
        
          Go: Washington
        
        
          P.S. Congress may possibly be at a loss what to do with Mr Archer. A captain’s brevet or commission in the army at large, will be equal to his wishes; and he deserves encouragement on every account.
          Lest there should be any misapprehension as to what is mentioned about the manner of sending dispatches through General McDougall—I beg leave to be more explicit—I directed General Wayne when he marched of[f] his ground to send his dispatches in the first instance to the officer of his baggage guard left at the incampment from which he marched who was to inform his messenger where I was to be found—I left word with this officer to forward the Messenger to General McDougall and I desired General McDougall to open the dispatches—The Messenger who was Capt. Fishburn came directly on, either through misconception in General Wayne, in the officer of the guard or in himself.
          I forgot to mention that two flags and two stand⟨ards⟩ were taken the former belonging to the Garrison and the latter to the 17th Regiment— These shall be sent to Congress by the first convenient opportunity.
        
      